                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL
 Case No.       CV 21-00113-PA (AS)                                         Date    July 9, 2021
 Title          David Daryl Jones, et. al., v. Myvette Goldburn, et. al.,




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                Alma Felix                                                         N/A
                Deputy Clerk                                             Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Not present                                             Not present
 Proceedings (In Chambers):                    ORDER TO SHOW CAUSE RE PLAINTIFF’S
                                               FAILURE TO FILE OPPOSITION TO MOTION TO
                                               DISMISS

        On May 26, 2021, the Court issued an Order vacating its previously issued order
dismissing the second amended complaint with leave to amend and requiring Plaintiffs to file a
response to Defendant’s motion to dismiss no later than June 28, 2021. (Dkt. No. 15). Plaintiffs
were warned that failure to timely file an opposition to the motion to dismiss may be deemed
consent to the granting of the motion to dismiss pursuant to Local Rule 7-12, which would result
in the dismissal of this case. Id.

      Accordingly, Plaintiffs are ORDERED TO SHOW CAUSE, in writing, no later than
July 19, 2021, as to why this action should not be dismissed with prejudice for failure to abide
by court orders. This Order will be discharged upon the filing of an opposition to the motion to
dismiss in compliance with the Court’s May 26, 2021 Order, (a copy of which is attached), or a
statement of non-opposition to the motion to dismiss.

      If Plaintiffs no longer wishes to pursue this action, they may request a
voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of
dismissal form is attached for Plaintiffs’ convenience. Plaintiffs are warned that a
failure to timely respond to this Order may result in a recommendation that this
action be dismissed with prejudice under Federal Rule of Civil Procedure 41(b) for
failure to prosecute and obey court orders.

         IT IS SO ORDERED.

cc: Percy Anderson
    United States District Judge

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL
Page 1 of 1
